Case 1:20-cv-01695-STV Document 23 Filed 12/16/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-01695-STV

LUPITA MONTOYA,

       Plaintiff,

v.

UNIVERSITY OF COLORADO, through its Board,
THE REGENTS OF THE UNIVERSITY OF COLORADO, a body corporate,

       Defendant.


                               JOINT MOTION TO RESTRICT


       Plaintiff Dr. Lupita Montoya and Defendant University of Colorado (collectively referred

to as “the parties”), by and through their attorneys, respectfully move this Court pursuant to

D.C.COLO.LCivR 7.2 to restrict public access to the Motion to Enforce Settlement Agreement

and accompanying exhibits (filed at Docket Entry 19). In support of this motion, the parties state

as follows:

       The Motion to Enforce Settlement Agreement (Doc. 19) and exhibits to the same (Doc.

19-1, 19-2, 19-3, 19-4, 19-5, and 22) include statements that may be deemed inadmissible

pursuant to Federal Rule of Evidence 408. Defendant further contends that some of the

substance of the pleading and exhibits are confidential mediation communications pursuant to

sections 13-22-302(2.5) and 13-22-307(2), (3) of the Colorado Revised Statutes. See Evanston

Ins. Co. v. Aminokit Labs., Inc., No. 15-CV-02665-RM-NYW, 2016 WL 9738101, at *3 (D.
Case 1:20-cv-01695-STV Document 23 Filed 12/16/20 USDC Colorado Page 2 of 3




Colo. Aug. 24, 2016) (granting motion to maintain Level 2 restriction from public access finding

that “Colo. Rev. Stat. § 13–22–307 contemplates the confidentiality of a mediation process.”).

       For the foregoing reasons, the parties respectfully request that, pursuant to

D.C.COLO.LCivR 7.2, the Court issue an order that the documents filed at Docket Entry 19

remain subject to a Level 1 restriction.

       Respectfully submitted December 16, 2020.



s/Ariel B. DeFazio                                   s/Hermine Kallman
Charlotte N. Sweeney                                 Hermine Kallman
Ariel B. DeFazio                                     Erica Weston
Sweeney & Bechtold, LLC                              University of Colorado
650 S. Cherry St., Ste. 700                          1800 Grant St., Ste. 700
Denver, CO 80246                                     Denver, CO 80203
(303) 865-3733                                        (303) 860-5713

Attorneys for Plaintiff                              Attorneys for Defendant




                                                 2
Case 1:20-cv-01695-STV Document 23 Filed 12/16/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE


       I certify that on December 16, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system that will send notification of such filing to the following e-mail
addresses:

Hermine Kallman
Erica Weston
Hermine.Kallman@cu.edu
Erica.Weston@cu.edu

Attorneys for Defendant
                                                            s/Ariel B. DeFazio
                                                            Ariel B. DeFazio




                                                3
